DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the one or more parameters" in lines 1-2.  It is unclear what previously recited limitation “the one or more parameters” refers to. Claim 1 recites two sets of “one or more parameters”. The first set is referenced as the “one or more parameters of the corresponding motor” and the second set is referenced as the “one or more parameters related to at least one sensor”. For the purpose of examination the “one or more parameters” of claim 5 shall be interpreted as referring to the “one or more parameters of the 
Claim 7 is indefinite because it depends from the canceled claim 2.
Claim 8 recites “a plurality of parameters” in line 3. It is unclear if the limitation recited in claim 8 is a new limitation or is intending to refer to “one or more parameters of the corresponding motor” recited in claim 1.
Claim 8 recites “a corresponding motor in lines 3-4. It is unclear if the limitation recited in claim 8 is a new limitation or is intended to refer to “a corresponding motor” recited in claim 1.
Claim 8 recites “one or more operating parameters” in line 5. It is unclear if the limitation recited in claim 8 is a new limitation or is intended to refer to “a plurality of operational parameters” recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 7 is an explicit recitation of a limitation currently found in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices, via the gateway device, and to detect a condition of at least one motor from the plurality of motors; and 
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices, in coordination with the server, based on the process equipment connected to the motor associated with the at least on condition monitoring device, wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed 

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices, via the gateway device, and to detect a condition of at least one motor from the plurality of motors”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a server” and “a gateway device” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a server” and “a gateway device” language, “detect a condition” in the context of this claim encompasses the user manually retrieving measurement data and determining a condition of a motor.
The limitation(s) regarding “wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices, in coordination with the server …”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a plant comprising a plurality of process equipment. Generally linking the use of the judicial exception to a particular technological environment or field of use, 
“a plurality of condition monitoring devices, wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors, wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices” and “a server” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements 

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a plant” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “a plurality of 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a plant”, “a plurality of condition monitoring devices”, “a server”, and “a gateway” can be viewed as a field of use, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 4 and 6-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claim 6 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 4 and 7 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

	Dependent claims 3 and 5 are viewed as integrating  he recited abstract idea(s) into a practical application by applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a mere drafting effort designed to monopolize the exception. Further, claims that depend on the above dependent claims are not rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiles et al. (US 20070174022 A1).

Regarding Claim 1. (Currently Amended) Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.) of a plurality of motors (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor from the plurality of motors (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings).

Regarding Claim 5. (Currently Amended) Wiles teaches:
The system as claimed in claim 1, 
wherein the one or more parameters includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.).

Regarding Claim 7. (Currently Amended) Wiles teaches:
The system as claimed in claim 2, 
(See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) as applied to claim 1 above, and further in view of Ochiai (US 20190086903 A1).

Regarding Claim 3. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.

wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) as applied to claim 1 above, and further in view of Dagnino et al. (US 20140156225 A1).

Regarding Claim 4. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor.
Nevertheless Dagnino teaches:
wherein the server includes plurality of equipment models corresponding to the plurality of motors (See Figure 1, para[0006], and para[0030]: Health profile of the power system equipment. Predictive modeling techniques.) wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor (See Figure 3, para[0043], and para[0049]: Acquire historical sensor data. At 312 in the example method 300, the merged data set is used to generate a health profile of the power system equipment.) and wherein the server is configured to detect the condition of the at least one (See Figure 1 and para[0020]: The health profile is indicative of an expected/predicted health of the power system equipment.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor such as that of Dagnino. Wiles and Dagnino are analogous to the instant application, because all of the references are directed to the same field of endeavor. Dagnino teaches, “The health profile is indicative of an expected/predicted health of the power system equipment and may be utilized to develop a maintenance schedule for the power system equipment” (See para[0020]). One of ordinary skill would have been motivated to modify Wiles, because using equipment models would help to determine when maintenance needs to be performed on the equipment, as recognized by Dagnino.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) as applied to claim 1 above, and further in view of Pennebaker (US 9711038 B1).

Regarding Claim 6. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server.
Nevertheless Pennebaker teaches:
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server (See Figure 2C and Col. 11, lines 45-60: the sensors 223a, 223b, . . . , 223n may provide information relating to the environment surrounding the gateway module.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server such as that of Pennebaker. Wiles and Pennebaker are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pennebaker teaches, “Fields that include a large number and diversity of stationary assets may be distributed over vast tracts of land and are often distributed in extremely dangerous or inhospitable environments” (See Col. 1, lines 60-65). One of ordinary skill would have been motivated to modify Wiles, because including sensors with the gateway .
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Ochiai (US 20190086903 A1) as applied to claim 3 above, and further in view of Orman et al. (US 20170176537 A1).

Regarding Claim 8. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 3, 
wherein the at least one mobile device includes 
a plurality of sensors for measuring a plurality of parameters of a corresponding motor; and
a processor for determining one or more operating parameters for a corresponding condition monitoring device affixed to the corresponding motor, based on the measured values of the plurality of parameters of the corresponding motor.
Ochiai teaches:
wherein the at least one mobile device (See Figure 5A and para[0096]: terminal 220.) includes
a processor (See para[0095]: Any apparatus of the plant management system 200 is an apparatus including a processor.) for determining one or more operating parameters for a corresponding condition monitoring device affixed to the corresponding motor, based on the measured values of the plurality of parameters of the corresponding motor (See Figure 2, Figure 4, Figure 6A, para[0086], para[0115] – para[0116], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112. In step S619, the data management apparatus 530 analyzes the sensor information or abnormality suspicious information. In step S623, the workflow apparatus 510 discriminates an information collection method by the specified sensor from various methods and applies the method.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a processor for determining one or more operating parameters for a corresponding condition monitoring device affixed to the corresponding motor, based on the measured values of the plurality of parameters of the corresponding motor such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “It is therefore possible to actively incorporate the sense or experience of the operator who observes or inspects the plant on work site in plant management processing” (See para[0072]). One of ordinary skill would have been motivated to modify Wiles, because determining an operating parameter of a condition monitoring device based on measured values would help to integrate operator experience when inspecting a plant, as recognized by Ochiai.
Ochiai is silent as to the language of:
wherein the at least one mobile device includes 
a plurality of sensors for measuring a plurality of parameters of a corresponding motor.
Nevertheless Orman teaches:
(See Figure 1 and para[0024]: portable unit 10.) includes 
a plurality of sensors for measuring a plurality of parameters of a corresponding motor (See Figure 1 and para[0024]: airborne acoustics sensor 11 and the magnetic field sensor 12.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a plurality of sensors for measuring a plurality of parameters of a corresponding motor such as that of Orman. Wiles and Orman are analogous to the instant application, because all of the references are directed to the same field of endeavor. Orman teaches, “The reuse of a mobile phone to provide diagnostic information constitutes a powerful and extremely accessible tool for service technicians and it is easy to imagine many different business benefits by selling service not hardware” (See para[0006]). One of ordinary skill would have been motivated to modify Wiles, because including sensors on a mobile device would help to make for an accessible diagnostic tool, as recognized by Orman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863